Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
Allowable Subject Matter
Claims 1-26 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to variable repetition levels for control and data transmissions via a physical downlink control channel for machine-type communications.
The prior art of record (in particular Yang et al. (US 20140105191), You et al. (US 20160211949), and Rudolph et al. (US 20140362832)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: a wireless terminal in communication with a wireless network node and configured for receiving a grant for uplink transmission from the network node, wherein the received grant indicates a first number of repetitions; transmitting on an uplink shared channel according to the first number of repetitions; monitoring a first channel for a message a first number of subframes after the wireless terminal transmits on the uplink shared channel according to the first number of repetitions, wherein the first channel comprises a physical downlink control channel for machine-type communications; and if the message is detected and correctly decoded, and if the decoded message requests retransmission, performing adaptive uplink retransmission according to a first retransmission format indicated by the decoded message. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Appeal Brief filed 10/04/2019, which reasoning is supported by the Patent Board Decision dated 09/02/2021.
The same reasoning applies to independent claims 7, 15, 16, 21, and 26 mutatis mutandis.  Accordingly, claims 1-26 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413